Citation Nr: 0625446	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
lumbar and sacroiliac strain, with degenerative disc disease 
of the lumbar spine and degenerative changes of the 
sacroiliac area. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1989 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA)Regional Office (RO) which 
granted service connection for bilateral sacroiliac 
osteoarthritis with lumbar spine degenerative disc disease, 
and assigned a 10 percent disability rating, effective from 
March 3, 2003.  By December 2004 rating decision, the RO 
assigned a 20 percent disability rating for chronic lumbar 
and sacroiliac strain with degenerative disc disease of the 
lumbar spine, and degenerative changes of the sacroiliac 
area, effective from March 3, 2003.  The veteran has 
continued his appeal for a higher rating for his service-
connected low back disability.  Because the veteran expressed 
disagreement with the initial rating; the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have not 
been satisfied in this matter, as discussed below.

Since the enactment of the VCAA, the veteran has not been 
notified of what information and evidence is necessary to 
substantiate his claim for a higher rating for his service-
connected low back disability.  He has also not been notified 
which portion of any such information or evidence is to be 
provided by him, which portion must be provided by VA, and 
that he should submit any evidence in his possession that 
pertains to his claim.  This should be done.  (The Board 
notes that, in February 2004, the RO did send a letter to the 
veteran regarding the notice and duty-to-assist provisions of 
the VCAA, but that letter specifically pertained to his claim 
for service connection for a cervical spine disability, and, 
therefore, is not sufficient notice for his claim for a 
higher rating.)  

In addition, the notice letter sent to the veteran should 
comply with the recent decision of the U.S. Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as to the provision of more extensive notice in 
claims for compensation, e.g., regarding potential downstream 
issues such as disability rating and effective date.
Accordingly, the case is REMANDED for the following action:

1.	 Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a) 
and the recent precedential judicial 
caselaw under the VCAA.

2.	Thereafter, if the benefits sought on 
appeal remain denied, provide the 
veteran and his representative a 
supplemental statement of the case, 
containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


